Citation Nr: 1756368	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-02 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for right knee arthritis.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2017.  A transcript of the hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In Correia v. McDonald, the United States Court of Appeals for Veterans Claims (Court) essentially held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59.  The most recent VA examination of record is from September 2013.  The VA examiner stated that there was objective evidence of pain on range of motion testing of the right knee.  However, the examiner did not indicate if the range of motion testing for pain was on active or passive movement.  Further, the examiner did not include range of motion testing for pain in weight-bearing and in nonweight-bearing conditions.  As such, pursuant to Correia, the Veteran must be provided an adequate VA examination to include range of motion testing on active and passive motion and in weight bearing and non-weight bearing conditions.

Further, the Veteran indicated at the Board hearing that he currently works part-time but is unable to work full-time secondary to his knee condition.  Accordingly, the Board finds that the issue of entitlement to a TDIU has been raised by the evidence of record and is considered part-and-parcel of the claim for an increased rating for his right knee disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the right knee claim is being remanded for further development, and its disposition will affect the determination of the claim for a TDIU, the Board finds the issues to be inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, adjudication of the claim for a TDIU is deferred until the right knee issue may be resolved.

On remand, any additional private treatment records in existence relevant to the Veteran's claim should be identified and associated with the claims file.  

Further, the Veteran should be provided a VCAA notice regarding his TDIU claim, and asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

Currently, the Veteran does not meet the schedular requirements for a TDIU, and his only service-connected disability is right knee arthritis.  However, the Veteran has indicated that his service-connected right knee disability prevents him from maintaining substantially gainful employment and the September 2013 and December 2013 VA opinions appear to support this contention.  The Board notes that a veteran whose service-connected disabilities do not meet the schedular requirements of 38 C.F.R. §4.16 (a) may still be considered for a TDIU rating under 38 C.F.R. §4.16 (b), on an extraschedular basis, if unemployable by reason of service-connected disabilities.  As this issue is remanded for additional development, the AOJ will have an opportunity to reconsider this issue, and undertake any appropriate development such as referral to the Director of Compensation.  See 38 C.F.R. §§ 3.321 (b)(1); 4.16(b).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran VCAA notice for a TDIU and request that he complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  With any needed assistance from the Veteran, obtain all non-duplicative private treatment records pertaining to his right knee.  All reasonable attempts to obtain such records should be made and documented. 

If any identified records cannot be obtained, the AOJ should document all steps taken, notify the Veteran that the records could not be obtained, and allow the Veteran the opportunity to provide such records as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his right knee disability.  The claims folder, AND A COPY OF THIS REMAND, should be made available to and reviewed by the examiner.  All indicated studies and testing must be conducted, and all pertinent symptomatology must be reported in detail.  The examiner is requested to address the following:

(a) Provide the ranges of motion testing for pain on both active and passive motion as well as in weight-bearing and in nonweight-bearing states for the right knee and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that such testing is not necessary in this case, the examiner should clearly explain why that is so.

In reporting the range of motion, the examiner should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination of movement, and whether there is likely to be additional functional loss due to pain on use, weakened movement, excess fatigability, or incoordination over time.

If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The examiner is also to indicate whether there would be additional functional impairment during flare-ups.  The additional functional impairment during flare-ups in terms of the degree of additional range of motion loss, if at all possible.

(b) Review the prior knee examinations in August 2010 and September 2013 and opine as to whether the above requested measurements for active and passive range of motion and in weight-bearing and nonweight-bearing would be similar if taken at the time of the prior examinations, and if not, how they would have differed.

Comprehensive rationales must be provided for the opinions rendered.  In doing so, a discussion of the pertinent findings mentioned in the body of this remand would be most helpful to the Board.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.  Examples include: additional information would be needed to provide the necessary opinion (in which case, the examiner should identify the additional information needed) or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After considering any additional evidence received and conducting any development deemed appropriate (to include referral of the claim to VA's Director of Compensation for extraschedular consideration), readjudicate the appeal (to include consideration of TDIU on an extraschedular basis under 38 C.F.R. § 3.321 (b)(1); 38 C.F.R. § 4.16(b)).  If either of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




